IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00053-CV

DAVID B. CANTU,
                                                        Appellant
v.

ENRIQUE M. CARRIZALES
AND WILIBARDO GARCIA,
                                                        Appellees



                           From the 414th District Court
                             McLennan County, Texas
                            Trial Court No. 2010-4404-5


                                       ORDER


       Appellee Wilibardo Garcia has filed a “Notice of Automatic Stay of

Proceedings.”    The Notice states that Garcia’s insurer, Santa Fe Auto Insurance

Company, has been declared insolvent and placed into liquidation and that the Texas

Commissioner of Insurance has designated Santa Fe Auto Insurance Company as an

impaired insurer, effective April 5, 2013.

       Attached to the Notice is a copy of the Official Order of the Texas Insurance
Commissioner in No. 2432, and it states that in Cause No. D-1-GV-13-000204, the 419th

District Court of Travis County, finding Santa Fe Auto Insurance Company to be

insolvent, entered an Order Appointing Liquidator and Permanent Injunction.               It

further states that, based on the court’s insolvency finding, the Commissioner

designates Santa Fe Auto Insurance Company as an “impaired insurer” under Texas

Insurance Code section 462.004(5), effective April 5, 2013.

        Garcia asserts that he was insured under an insurance policy issued by Santa Fe

Auto Insurance Company and cites to Texas Insurance Code section 462.309, which

provides for a six-month stay of a proceeding in which an impaired insurer is obligated

to defend a party in a court in this state. Section 462.309 provides in part:

        (a) To permit the association to properly defend a pending cause of action,
        a proceeding in which an impaired insurer is a party or is obligated to
        defend a party in a court in this state, other than a proceeding directly
        related to the receivership or instituted by the receiver, is stayed for:

                (1) a six-month period beginning on the later of the date of the
        designation of impairment or the date an ancillary proceeding is brought
        in this state; and
                (2) a subsequent period as determined by the court, if any.

        (b) The stay applies to each party to the proceeding and the proceeding is
        stayed for all purposes.

        (c) A deadline imposed under the Texas Rules of Civil Procedure or the
        Texas Rules of Appellate Procedure is tolled during the stay. Statutes of
        limitation or repose are not tolled during the stay, and any action filed
        during the stay is stayed upon the filing of the action.

        (d) The court in which the delinquency proceeding is pending has
        exclusive jurisdiction regarding the application, enforcement, and
        extension of the stay and may issue an injunction or another similar order
        to enforce the stay.


Cantu v. Carrizales                                                                   Page 2
TEX. INS. CODE ANN. § 462.309 (West 2009).

        Therefore, as a result of this stay, this appeal and all appellate deadlines are

suspended for six months (beginning April 5, 2013) until October 5, 2013, or until such

further time as ordered by the 419th District Court.1 A period that began to run and

had not expired at the time this appeal was suspended begins anew when this appeal is

reinstated. A document filed by a party while this appeal is suspended will be deemed

filed on the same day, but after, the Court reinstates this appeal and will not be

considered ineffective because it was filed while this appeal was suspended.

        It is the parties’ responsibility to notify this Court if the stay is lifted or modified

in a manner that will allow this appeal to proceed. This appeal will be reinstated upon

proper motion showing that the stay has been lifted or modified.

        No later than 14 days after the expiration of the six-month’s stay, Appellant is

directed to file a status report on the stay in the liquidation proceeding. The status

report, which may be by letter, should include information pertaining to whether the

stay has been extended by further order of the 419th District Court in the liquidation

proceeding.


                                                         PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed May 23, 2013
Do not publish
1
 We previously entered an April 11, 2013 order concerning Santa Fe Auto Insurance Company being
placed in receivership and the application of a ninety-day stay in this appeal. Because the six-month stay
supersedes the ninety-day stay, we vacate the status-report requirement in our April 11, 2013 order.

Cantu v. Carrizales                                                                                Page 3